DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shrinath Malur (Reg. No. 34,663, Tel. No. 703-684-1120) on 14 January 2021.
The application has been amended as follows: 
In claim 1, line 16, “are larger in size” is deleted”.

In claim 10, line 22, “are larger in size” is deleted”.

Allowable Subject Matter
Claims 1-3, 9-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art references, Van Popta et al. (US 2010/0307238 A1) (hereinafter Van Popta), Speer et al. (US 9,164,052 B1) (hereinafter 
Regarding claims 2-3 and 9, they are dependent on claim 1.
Regarding claim 11, it is dependent on claim 10.
Regarding claim 12, the prior art fails to teach or provide motivation for wherein if the voltage signal exceeds a first threshold, the analysis unit starts to acquires the detection signal from the gas measurement unit, if the voltage signal exceeds a second threshold, the analysis unit stops acquiring the detection signal, and wherein the analysis unit calculates the saturated concentration of the gas in the exhaled air on the basis of the signal value of the detection signal at a time when the analysis units starts and the signal value when the analysis unit stops, in combination with the rest of the limitations found in the claim.
Regarding claims 13 and 15-16, they are dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID Z HUANG/Primary Examiner, Art Unit 2861